506 So. 2d 72 (1987)
Patricia Jean PERDUE, Appellant,
v.
J.T. PERDUE, Appellee.
No. 86-1007.
District Court of Appeal of Florida, Fifth District.
April 30, 1987.
*73 Grady W. White and George E. McCarthy, Melbourne, for appellant.
James R. Dressler, Cocoa Beach, for appellee.
ORFINGER, Judge.
In this modification proceeding, we reject the former wife's contention that the trial court should have granted her more alimony than the 100% increase which was given. We find no abuse of the trial court's discretion in that regard.
We do agree, however, with her contention that the increased award should have been made retroactive to the time when the petition for modification was filed. The record supports her position that her needs and the former husband's ability to pay have been continuously present since that time, and under these circumstances, the award should have been made effective as of the date of the filing of the petition. Fotorny v. Fotorny, 397 So. 2d 329 (Fla. 4th DCA 1981); Meltzer v. Meltzer, 356 So. 2d 1263 (Fla. 3d DCA 1978). We therefore affirm the award but reverse the order appealed from insofar as it orders the husband to make the increased payments only from the time that the judgment was entered. We remand the cause to the trial court with directions to correct its order so as to make the increased alimony payments retroactive to the date of the filing of the petition for modification.
AFFIRMED in part; REVERSED in part; REMANDED.
UPCHURCH, C.J., and COBB, J., concur.